DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7 – 9 have been canceled, claims 3 – 6 have been amended, and claims 10 – 12 have been newly entered in a preliminary amendment. Claims 1 – 6 and 10 – 12 are pending in the application and under consideration for this office action.

Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Q”, present in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

Regarding claim 1, the claim recites “when a region that is surrounded by a grain boundary having a misorientation of 15° or more and has a circle-equivalent diameter of 0.3 μm or more is defined as a crystal grain, the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains is 20 to 100% by area ratio”. The Examiner notes the limitation is conditional in nature, and by the broadest reasonable interpretation of the claim, the limitation “the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains is 20 to 100% by area ratio” need only be required when the condition “when a region that is surrounded by a grain boundary having a misorientation of 15° or more and has a circle-equivalent diameter of 0.3 μm or more is defined as a crystal grain” is met. Thus, if a prior art reference were never to define crystal grains by this manner (see Instant Application: [0060]), the following limitation would not have to be met for the prior art to continue to read on the claim.
To remove the conditional nature of this claim limitation, the Examiner respectfully recommends Applicant amend to remove the term “when” present on line 26 of the instant claim.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “the product” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
To overcome the rejection, the Examiner respectfully recommends Applicant amend to “a product”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 6 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/171427 (“Toda”; US 2016/0017465 cited herein as English translation) in view of US 2016/0068937 (“Nakajima”).
Regarding claim 1, Toda teaches a steel sheet ([0001]), comprising a chemical composition ([0023]-[0043]; Claim 1) which is compared to the chemical composition of the instant claim in Table 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel sheet taught by Toda overlaps with the chemical composition of the instant claim for each and every recited element.
Moreover, Toda teaches that the steel sheet has a structure represented by an area ratio of ferrite of 5-50%, and an area ratio of bainite of 50-95% (Abstract; [0065]-[0068]; Claim 1). The Examiner notes that these area ratios fall within the claimed area ratios of ferrite and bainite of the instant claim.
Toda is silent as to the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains. However, it is noted that Toda does teach that the 
Toda is silent as to a precipitate density of Ti(C,N) and Nb(C,N) each having a circle-equivalent diameter of 10nm or less.
Toda is silent as to a ratio (Hvs/Hvc) of a hardness at 20 microns in depth from a surface (Hvs) to a hardness of the center of a sheet thickness (Hvc).
Toda teaches a manufacturing method of the steel sheet which is similar to the manufacturing method of the claimed steel sheet, as disclosed in the instant specification.
Toda teaches that a steel slab undergoes reheating ([0100]), is rough rolled ([0101]), and undergoes finish rolling at a temperature of 850-1050°C ([0102]). Then, cooling is carried out to 600-750°C ([0103]), air cooling is maintained for 1-10 seconds ([0104]), second cooling is carried out to 400-650°C ([0105]), and coiling occurs at 400-650°C ([0106]).
Moreover, Nakajima teaches a high strength hot-rolled steel sheet ([0001]), having a chemical composition similar to both that of Toda and the instant claim ([0022]). In the manufacturing method for the high strength steel sheet, Nakajima teaches that after coiling, the steel sheet is pickled ([0088], L 1-2), and then subject to temper rolling (i.e. skin-pass rolling) ([0088], L 2-4). Annealing then takes place at a temperature of 730°C or less ([0088], L 4-6). Additionally, Nakajima teaches that steel sheets produced in this manner possess high strength and excellent punchability in mass production of parts ([0014]).
It would have been obvious to an ordinarily skilled artisan to incorporate the steps of pickling, temper rolling, and annealing to the method of manufacturing the steel sheet taught by Toda. Steel sheets produced in this manner possess high strength and excellent punchability in 
The Examiner asserts that the processing method taught by Toda in view of Nakajima is substantially similar to that of the instant specification, which teaches reheating, rough and finish rolling (Instant Application: [0076]), cooling to 600-750°C and maintaining for 0-10 seconds (Instant Application: [0086]), cooling to 450-630°C and coiling (Instant Application: [0086]), then pickling and skin pass rolling (Instant Application: [0095]), annealing at a maximum temperature of 600-750°C (Instant Application: [0098]), and further skin pass rolling (Instant Application: [0102]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Toda in view of Nakajima would possess the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains, precipitate density of Ti(C,N) and Nb(C,N) each having a circle-equivalent diameter of 10nm or less, and ratio (Hvs/Hvc) of a hardness at 20 microns in depth from a surface (Hvs) to a hardness of the center of a sheet thickness (Hvc) as claimed, or in amounts which would obviate the claimed ranges due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary, as the steel sheet has a substantially similar composition, is made by a similar processing method, and is known to possess other properties in common with the claimed steel sheet, such as tensile strength.
Regarding claim 2, Toda is silent as to the average dislocation density of the steel sheet.
prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Toda in view of Nakajima would possess an average dislocation density of the steel sheet as claimed, or in an amount which would obviate the claimed range due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary, as the steel sheet has a substantially similar composition, is made by a similar processing method, and is known to possess other properties in common with the claimed steel sheet, such as tensile strength.
Regarding claim 3, Toda teaches that the steel sheet has a tensile strength of 590 MPa or more ([0070], L 7-9; [0130], L 4-6). This yield strength falls within the claimed yield strength of 480 MPa or more of the instant claim.
Toda is silent as to a yield strength of the steel sheet, and thus a ratio of the tensile strength and a yield strength cannot be explicitly determined.
Toda is silent as to a limit form height in a saddle-type stretch-flange test, and thus a product of the tensile strength and a limit form height in a saddle-type stretch-flange test cannot be explicitly determined.
As previously discussed, Toda teaches a manufacturing method of the steel sheet which is substantially similar to the manufacturing method of the claimed steel sheet, as disclosed in the instant specification.
Toda teaches that a steel slab undergoes reheating ([0100]), is rough rolled ([0101]), and undergoes finish rolling at a temperature of 850-1050°C ([0102]). Then, cooling is carried out to 
Moreover, Nakajima teaches a high strength hot-rolled steel sheet ([0001]), having a chemical composition similar to both that of Toda and the instant claim ([0022]). In the manufacturing method for the high strength steel sheet, Nakajima teaches that after coiling, the steel sheet is pickled ([0088], L 1-2), and then subject to temper rolling (i.e. skin-pass rolling) ([0088], L 2-4). Annealing then takes place at a temperature of 730°C or less ([0088], L 4-6). Additionally, Nakajima teaches that steel sheets produced in this manner possess high strength and excellent punchability in mass production of parts ([0014]).
It would have been obvious to an ordinarily skilled artisan to incorporate the steps of pickling, temper rolling, and annealing to the method of manufacturing the steel sheet taught by Toda. Steel sheets produced in this manner possess high strength and excellent punchability in mass production of parts, and Toda desires to obtain a steel sheet having both high strength and being capable of obtaining excellent elongation and hole expandability (Toda: [0018]).
The Examiner asserts that the processing method taught by Toda in view of Nakajima is substantially similar to that of the instant specification, which teaches reheating, rough and finish rolling (Instant Application: [0076]), cooling to 600-750°C and maintaining for 0-10 seconds (Instant Application: [0086]), cooling to 450-630°C and coiling (Instant Application: [0086]), then pickling and skin pass rolling (Instant Application: [0095]), annealing at a maximum temperature of 600-750°C (Instant Application: [0098]), and further skin pass rolling (Instant Application: [0102]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Toda in view of Nakajima would possess a ratio of the tensile strength and a yield strength, a product of the tensile strength and a limit form height in a saddle-type stretch-flange test, and a fatigue strength ratio of the steel sheet as claimed, or in amounts which would obviate the claimed ranges due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary, as the steel sheet has a substantially similar composition, is made by a similar processing method, and is known to possess other properties in common with the claimed steel sheet, such as tensile strength.
Regarding claim 4, Toda teaches that the steel sheet preferably contains 0.01-1.0 mass% Cr, and 0.0002-0.01 mass% B ([0094], L 31-36).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel sheet taught by Toda overlaps with the chemical composition of the instant claim for each and every recited element.
Regarding claim 5, Toda teaches that the steel sheet preferably contains 0.001-0.2 mass% Mo, 0.02-1.2 mass% Cu, and 0.01-0.6 mass% Ni ([0094], L 31-36).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel sheet taught by Toda overlaps with the chemical composition of the instant claim for each and every recited element.
6, Toda teaches that the steel sheet preferably contains 0.0005-0.005 mass% Ca, and 0.0005-0.02 mass% REM ([0095]). The Examiner notes that both of these ranges fall within the claimed Ca and REM content of the instant claim.
Regarding claim 10, Toda teaches that in some examples of the steel sheet, a hot-dip plating layer is present on the surface of the steel sheet ([0127], L 11-12; Table 3, Sample No. 29).
Regarding claim 11, Toda is silent as to if the plating layer is a hot-dip galvanizing layer.
Nakajima teaches that after annealing, a plating treatment may be initiated by passing the steel sheet through a hot-dip galvanizing bath to form a hot-dip galvanizing layer on a surface of the steel sheet ([0034]; [0088], L 6-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nakajima into Toda and pass the steel sheet through a hot-dip galvanizing bath after annealing. Doing so would form a hot-dip galvanizing layer on a surface of the steel sheet.
Regarding claim 12, Nakajima teaches that after being immersed in the hot-dip galvanizing bath, the galvanized layer may be subjected to alloying treatment to produce a galvannealed steel sheet ([0088], L 18-20).

Double Patenting








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 and 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,889,879. Although the claims at issue the instant claims and the claims of the ‘879 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘879 patent, the ‘879 patent discloses a substantially similar processing method for the claimed steel sheet (Col 14, L 46 – Col 19, L 23) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,913,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘988 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘988 patent, the ‘988 patent discloses a substantially similar processing method for the claimed steel sheet (Col 12, L 33 – Col 14, L 45) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,913,988 in view of US 2016/0068937 (“Nakajima”).
Although the ‘988 patent does not explicitly claim a plating layer on the surface of the steel sheet, nor that the plating layer is a hot-dip galvanizing layer or alloyed hot-dip galvanizing layer, Nakajima teaches a hot-rolled steel sheet of similar composition and made by similar processing methods. Nakajima teaches that a plating treatment may be initiated by passing the steel sheet 
It would have been obvious to an ordinarily skilled artisan to incorporate the aforementioned processing steps taught by Nakajima unto the steel sheet claimed in the ‘988 patent, thereby forming a hot-dip galvanizing layer, which may be alloyed. Such processing steps are conventional and have been done to steel sheets of a similar composition and desired application.

Claims 1 – 6 and 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,689,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘737 patent are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘737 patent, the ‘737 patent discloses a substantially similar processing method for the claimed steel sheet (Col 12, L 59 – Col 17, L 3) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.

Claims 1 – 6 and 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 – 11 of copending Application No. 16/314,951 (US 2019/0241996). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 and 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 – 11 of copending Application No. 16/315,120 (US 2019/0226061). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘120 application are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘120 application, the ‘120 application discloses a substantially similar processing method for the claimed steel sheet ([0146]-[0186]) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/538,404 (US 2017/0349967). Although the claims at issue are not identical, they are not patentably distinct from the instant claims and the claims of the ‘404 application are overlapping in scope. Further, while not all limitations are explicitly present in the claims of the ‘404 application, the ‘404 application discloses a substantially similar processing method for the claimed steel sheet ([0145]-[0173]) as is present in the instant specification, and thus is claiming essentially obvious variants of same steel sheet while explicitly claiming different properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/538,404 (US 2017/0349967) in view of US 2016/0068937 (“Nakajima”).
Although the ‘404 application does not explicitly claim a plating layer on the surface of the steel sheet, nor that the plating layer is a hot-dip galvanizing layer or alloyed hot-dip galvanizing layer, Nakajima teaches a hot-rolled steel sheet of similar composition and made by similar processing methods. Nakajima teaches that a plating treatment may be initiated by passing the steel sheet through a hot-dip galvanizing bath to form a hot-dip galvanizing layer on a surface of the steel sheet ([0034]; [0088], L 6-8), and that after being immersed in the hot-dip galvanizing bath, the galvanized layer may be subjected to alloying treatment to produce a galvannealed steel sheet ([0088], L 18-20).
It would have been obvious to an ordinarily skilled artisan to incorporate the aforementioned processing steps taught by Nakajima unto the steel sheet claimed in the ‘404 application, thereby forming a hot-dip galvanizing layer, which may be alloyed. Such processing .
This is a provisional nonstatutory double patenting rejection.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735